Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

QUAYLE
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  
Claim 3, lines 2-4, “wherein the first correction differential amplifier includes, in addition to the P-type metal oxide semiconductor correction differential pair” should correctly be “wherein the first correction differential amplifier includes”. Note, the claimed subject matters are already known/disclosed in claim 2, lines 3-6.
Claim 3, lines 11-13, “wherein the second correction differential amplifier includes, in addition to the N-type metal oxide semiconductor correction differential pair” wherein the second correction differential amplifier includes”. Note, the claimed subject matters are already known/disclosed in claim 2, lines 12-15.

Claim 8, which read “… gates of the P-type metal oxide semiconductor transistors are connected to each other, with one of the gates31 connected to the inverting input terminal and another one of the gates connected to the non-inverting input terminal”. Note Figure 13, gates of transistors (MP15 and MP16) are not connected to each other instead they are each connected to one of inverting input terminal and non-inverting input terminal. Correction is needed.

	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1, 2, 4-7 and 9 are allowed.
Claims 3 and 8 would be allowable once the objections above are clarified.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 2, 4-7 and 9, the cited prior arts lack a second correction circuit that corrects an offset 27voltage of the N-type metal oxide semiconductor input differential pair, wherein the first correction circuit and the second correction circuit operate over an operation region of the P- type metal oxide semiconductor input .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843